Rao, Judge:
This appeal for a reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the Assistant Attorney General for the United States and counsel for the defendant herein, subject to the approval of the Court, that at the time of exportation, of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade was DM. 8477.00 less 15%, less 2%, plus packing.
The price, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States was not higher.
IT IS FURTHER STIPULATED AND AGREED that the subject ease be deemed submitted on this stipulation * * *.
*636Upon the agreed facts, I find foreign value, as defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for determining the value of the bearings covered by this appeal for a reappraisement and that such value is DM8477, less 15 percent, less 2 percent, plus packing.
Judgment will be entered accordingly.